USDC IN/ND case 3:20-cv-00958-DRL-MGG document 7 filed 09/03/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 KEVIN CHANDLER,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-958-DRL-MGG

 MARCUS THOMPSON and TAYLOR,

               Defendants.

                                 OPINION AND ORDER

       Kevin Chandler, a prisoner without a lawyer, filed an amended complaint alleging

he was subjected to excessive force on May 7, 2020, at the Indiana State Prison. ECF 6. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       Mr. Chandler alleges he was handcuffed in a holding cell when Sgt. Marcus

Thompson entered the cell, threw him against the steel wall, grabbed his head, and

slammed it into the wall. Sgt. Thompson is alleged to have then dragged Mr. Chandler to

the stairs by the handcuffs. Then Sgt. Thompson and Sgt. Taylor are alleged to have

picked up Mr. Chandler and slammed him on the stairs where they held him down while

his legs were shackled. Sgt. Taylor is alleged to have put his fist in Mr. Chandler’s throat
USDC IN/ND case 3:20-cv-00958-DRL-MGG document 7 filed 09/03/21 page 2 of 3


preventing him from breathing before turning him over so Sgt. Thompson could put his

knee in Mr. Chandler’s back until he passed out – unable to breathe.

       The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009)

(internal citation omitted). “[T]he question whether the measure taken inflicted

unnecessary and wanton pain and suffering ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21

(1986) (quotation marks and citation omitted). Here, there may have been a legitimate

reason for using force against Mr. Chandler; but, as described, the complaint states a

claim for an excessive use of force in violation of the Eighth Amendment by Sgt.

Thompson and Sgt. Taylor.

       The complaint also names Warden Ron Neal as a defendant. However, it does not

explain why he is being sued. There is no general supervisory liability under 42 U.S.C. §

1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “Only persons who cause or

participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007). [P]ublic employees are responsible for their own misdeeds but not for anyone

else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). Therefore, Warden Neal will

be dismissed.

       For these reasons, the court:




                                             2
USDC IN/ND case 3:20-cv-00958-DRL-MGG document 7 filed 09/03/21 page 3 of 3


      (1) GRANTS Kevin Chandler leave to proceed against Sgt. Marcus Thompson and

Sgt. Taylor in their individual capacities for compensatory and punitive damages for

using excessive force as described in this order in violation of the Eighth Amendment;

      (2) DISMISSES all other claims;

      (3) DISMISSES Ron Neal;

      (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Marcus Thompson and Taylor at the

Indiana Department of Correction, with a copy of this order and the amended complaint

(ECF 6), pursuant to 28 U.S.C. § 1915(d);

      (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if it

has such information; and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Marcus Thompson and Taylor to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

      SO ORDERED.

      September 3, 2021                         s/ Damon R. Leichty
                                                Judge, United States District Court




                                            3
